Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
1.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15 and 19-20 are rejected under 35 U.S.C. 101 because he claimed invention is directed to non-statutory subject matter.
Claim 15 recites an image processing program comprising a set of instructions. Computer programs, per se, are not in one of the statutory categories of invention because a computer program is merely a set of instructions capable of being executed by a computer - the computer program itself is not a process. MPEP § 2106.
A computer program, at best, is a functional descriptive material per se. Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." Both types of "descriptive material" are nonstatutory when claimed as descriptive 
The rejection of claim 15 above may overcome by amending the claim to, for example, add the phrase "stored on a non-transitory medium" after "A computer program product" in this claim.
Allowable Subject Matter
2.		Claims 1-14 and 16-18 are allowed.
Reasons for Allowance
3.		The following is an examiner’s statement of reasons for allowance: the closest prior art of Dube et al. Pub.No: US 20080075380 A1, relates to a method and system for imaging uses indications from a fluorescence signal associated with the one or more entities in the microfluidic device, further Dube teaches “a large field of view is provided, which enables the performance of fluorescence applications that involve imaging of time resolved chemical processes and reactions.  As an example, fluorescent imaging of protein calorimetry and nucleic acid amplification processes are time resolved processes that benefit from embodiments of the present invention” in [0101].
Dube failed to teach or suggest for “A method of neighbor influence compensation between a plurality of objects in at least one digital image, wherein: the at least one digital image  contains image information about a plurality of objects, each of the plurality of objects being configured to receive at least one molecule comprising genetic information, the at least one molecule being configured to receive a fluorescent compound, and the at least one digital image being taken by an optical imaging system during emission of electromagnetic radiation of the fluorescent compound|[[s]] received by the at least one molecule, wherein the method comprises the 
b) determining intensity values of the plurality of objects based on the at least one digital image; and
c) determining compensated intensity values of the plurality of objects based on the determined intensity values and the model by solving the equations for the original intensities. As cited in independent claims 1 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact 





/ALI BAYAT/Primary Examiner, Art Unit 2664